Case 4:20-cv-02178-YGR Document 45 Filed 08/02/21 Page 1 of 3

                                                  ISTRIC
                                             TES D      TC
                                           TA




                                                                            O
                                       S




                                                                             U
                                     ED




                                                                              RT
                                                                    D
                                                        RDERE




                                 UNIT
                                                   OO
                                           IT IS S




                                                                                    R NIA
                                                                         o ge r s
                                                             onzalez R




                                  NO
                                                    onne G
                                           Judge Yv




                                                                                    FO
                                   RT




                                                                               LI
                                          ER          8/2/2021




                                     H




                                                                            A
                                               N                              C
                                                   D IS T IC T      OF
                                                         R
Case 4:20-cv-02178-YGR Document 45 Filed 08/02/21 Page 2 of 3
        Case 4:20-cv-02178-YGR Document 45 Filed 08/02/21 Page 3 of 3




 1                                        PROOF OF SERVICE

 2 I, Mani Sheik, certify that:

 3          I am over the age of eighteen years and not a party to this action. I am employed in the

 4 County of Marin. My business address is 526 Third Street, Suite A, San Rafael, CA 94901. On

 5 July 28, 2021, I served the following document(s) in the following manner on the parties

 6 below, through their attorneys of record:

 7

 8          Stipulation of Dismissal with Prejudice

 9
10          [X]    Electronic Service: by prior agreement, I emailed the above document(s) to the
11          following counsel of record in this matter:
12

13

14

15 Malcolm Heinicke, Esq.                                 Attorneys for Defendants
   Margaret Maraschino, Esq.
16 Andrew Lewis, Esq.

17

18

19
     Date: July 28, 2021                  By:
20                                                 Mani Sheik
21

22

23

24

25

26

27

28

                                               PROOF OF SERVICE
